UNITED STATES of America, Plaintiff-Appellant, Cross-Appellee,

                                                      v.

                       John Bradley DAVIS, Defendant-Appellee, Cross-Appellant.

                                                No. 98-3671

                                          Non-Argument Calendar.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                               Aug. 18, 1999.

Appeals from the United States District Court for the Middle District of Florida.(No. 98-00146-CR-ORL-
18c), G. Kendall Sharp, Judge.

Before TJOFLAT, BLACK and HULL, Circuit Judges.

        PER CURIAM:

        Appellee John Bradley Davis pled guilty to possession of three or more images of child pornography,

in violation of 18 U.S.C. § 2252(a)(5)(B). At sentencing, the district court determined Appellant's offense

level to be 16 but granted a downward departure because of "extraordinary circumstances" including "the

absence of the victim" and "the fact that the defendant made no use of the pornographic material other than

for personal use" and sentenced Appellant to two years probation. The Government appeals the sentence

contending the district court erred in granting a downward departure from the applicable Sentencing

Guidelines range, U.S.S.G. § 5K2.0. Appellee cross-appeals contending the district court plainly erred in

setting his offense level at 16. Based upon our review of the record, we conclude the district court improperly

departed downward, and thus vacate and remand for resentencing. Additionally, the district court should

clarify the calculation of Appellee's total offense level on remand.

        We review the district court's decision to depart downward from the Sentencing Guidelines for abuse

of discretion. United States v. Rucker, 171 F.3d 1359, 1361 (11th Cir.1999). This abuse of discretion

standard "includes review to determine that the discretion was not guided by erroneous legal conclusions."
Id. (citation omitted). Because Appellee failed to object to his total offense level, we review this claim for

plain error. United States v. Olano, 507 U.S. 725, 113 S.Ct. 1770, 1776-1779, 123 L.Ed.2d 508 (1993).

         A sentencing court must impose a sentence within the applicable Guideline range unless it finds there

exists "a mitigating circumstance of a kind, or to a degree, not adequately taken into consideration by the

Sentencing Commission in formulating the [G]uidelines that should result in a sentence different from that

described." United States v. Willis, 139 F.3d 811, 812 (11th Cir.1998) (quoting U.S.S.G. § 5K2.0). To grant

a departure, the court must first determine whether any factor makes a case fall outside the "heartland" of

typical cases embodying the conduct described in the applicable guideline. See Koon v. United States, 518

U.S. 81, 116 S.Ct. 2035, 2046-2047, 135 L.Ed.2d 392 (1996). If a case is found to be atypical, the court must

consider whether the factor should result in a different sentence. Id. To determine whether a factor should

result in a different sentence, a district court must first decide whether the factor is forbidden, encouraged,

discouraged, or unaddressed by the guidelines as a potential basis for departure. Id. at 2045.

         If a factor is forbidden, e.g., race, sex, national origin, creed, religion and socio-economic status, a

district court cannot use it to depart from the applicable guideline. Id. at 2047. If a factor is encouraged, e.g.,

causing death, a court is authorized to depart from the applicable guideline if the guideline does not already

take that factor into account. Id. at 2045. If a factor is discouraged, e.g., education and vocational skills, or

is an encouraged factor already taken into account by the applicable guideline, a district court may depart only

if the factor is present to an exceptional degree or in some other way makes the case distinguishable from an

ordinary case where the factor is present. Id. at 2045.

         Finally, a district court may depart on the basis of a factor not addressed by the Sentencing

Commission if it finds, "after considering the 'structure and theory of both relevant individual guidelines and

the Guidelines taken as a whole,' " that the factor takes the case out of the applicable Guideline's heartland.

Id. at 2045 (citation omitted).




                                                        2
        The district court granted a downward departure because of "extraordinary circumstances" including

"the absence of the victim" and "the fact that the defendant made no use of the pornographic material other

than for personal use." These bases for departure are not atypical and therefore the district court abused its

discretion in granting the departure. The district court sentenced Appellant pursuant to U.S.S.G. § 2G2.4(a)

which addresses mere possession of child pornography. Cf. U.S.S.G. § 2G2.2(a) (providing for increased

offense level for one engaging in trafficking, transporting, shipping, or advertising of child pornography).

We have recently explained that the harm resulting from possession of child pornography occurs when one

sustains a market for such pictures. United States v. Miller, 146 F.3d 1281, 1285 (11th Cir.1998). Therefore,

it is not necessary for one to derive any benefit from the child pornography or actively solicit the

pornography, provided one's actions play a role in the distribution network. Id. Accordingly, the applicable

Guideline adequately takes into account Appellant's mere possession of pornography. We therefore conclude

the district court erred in departing downward on these bases and vacate and remand the case for

resentencing.1

        On remand, the district court should clarify the basis for its determination of Appellee's total offense

level. The PSI calculated Appellee's total offense level at 18, representing the application of a three level

reduction for acceptance of responsibility and three sentence enhancements for use of a computer in obtaining

child pornography, possession of materials involving minors, and possession of ten or more items containing

visual depictions involving the sexual exploitation of a minor. The district court stated at sentencing it was

adopting the PSI's application of the Guidelines, except the sentence enhancements for possession of materials


    1
      The district court may have also relied on Appellee's lack of criminal history as a basis for departing
downward because the court noted he "never had any prior brushes with the law." Such a departure would
be inappropriate because Appellee's criminal history category fell within Category I which adequately
accounted for his lack of criminal history. See U.S.S.G. § 4A1.3 (stating that "a departure below the lower
limit of guideline range for Criminal History Category I on the basis of the adequacy of criminal history
cannot be appropriate."). Appellee further contends other bases support the district court's departure.
However, "in reviewing downward departures, [this Court only] considers the reasons for departure actually
articulated by the sentencing court." United States v. Baker, 19 F.3d 605, 616 (11th Cir.1994) (quotation and
citation omitted).

                                                      3
involving minors, and possession of ten or more items containing visual depictions involving the sexual

exploitation of a minor. Accordingly, Appellee's total offense level should have been set at 14. The district

court, however, sentenced Appellee based on a total offense level of 16. Upon remand, the district court

should clarify its calculation of Appellee's total offense level.

        VACATED AND REMANDED.




                                                       4